Citation Nr: 1724829	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-13 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for resolving depression and passive dependent personality traits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Mark Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2016, the Board remanded the matter for additional development.  In March 2017, the Veteran testified at a video conference hearing before the undersigned and a transcript of the hearing is of record.  In May 2017, the Veteran submitted new evidence of a private medical opinion regarding his acquired psychiatric disorder claim with a waiver of RO review.  

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this case, an October 2010 rating decision determined that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for resolving depression and passive dependent personality traits.  The October 2010 rating decision also denied service connection for PTSD and bipolar disorder.  As will be discussed below, the Board is reopening the previously denied claim of service connection for resolving depression and passive dependent personality traits.  In accordance with Clemons, the Board has recharacterized the reopened claim on appeal as being entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.

The issue of entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied entitlement to service connection for resolving depression and passive dependent personality traits (defined as being an acquired psychiatric disorder) based on the determination that these conditions were not related to service.  

 2.  New evidence received since the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for resolving depression and passive dependent personality traits (defined as being an acquired psychiatric disorder).

3.  The Veteran's acquired psychiatric disorder, to include PTSD and bipolar disorder, as likely as not, had its onset during service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, which denied the claim of service connection for resolving depression and passive dependent personality traits, became final (defined as being an acquired psychiatric disorder).  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2016).

 2.  The additional evidence received since the June 2006 rating decision is new and material, and the claim for entitlement to service connection for resolving depression and passive dependent personality traits (defined as being an acquired psychiatric disorder), is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Under acquired psychiatric disorder, the Veteran seeks to reopen his claim for resolving depression and passive dependent personality traits.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By way of background, in June 2006, the RO determined that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for resolving depression and passive dependent personality traits.  The Veteran did not appeal the denial within one year, and the June 2006 RO decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Since the June 2006 rating decision, the Veteran has submitted a new private psychological opinion.  In the May 2017 opinion, a psychologist diagnosed the Veteran with bipolar disorder with psychotic features and opined that these symptoms have continually manifested since the Veteran's active duty service.  The May 2017 opinion provides a link between a current psychiatric disorder and his active duty service that was previously absent from the claims file.  As such, the Board concludes that this May 2017 opinion raises a reasonable possibility of substantiating the Veteran's claim and is, thus, new and material. 
 
Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for resolving depression and passive dependent personality traits, which has now been included under the broader designation of acquired psychiatric disorder, to include PTSD and bipolar disorder.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  An injury or disease occurring in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303  (b).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171   (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 .

As an initial matter, effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Here, since the Veteran's claim was certified to the Board in October 2013, the provisions of the rule are not applicable and DSM-IV applies to the Veteran's claim.

PTSD Claim

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If the PTSD evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(1); see also 38 U.S.C.A. § 1154 (b). 

Similarly, if a PTSD stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed PTSD stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that support and do not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, VA concedes the Veteran's service in a combat zone.  See March 2013 statement of the case.  Additionally, the Veteran has described several in-service stressors to support his PTSD claim.  The Veteran recounted being notified that a bootcamp mate died, seeing a sailor being crushed by a falling ammunition pallet, manning a submachine gun without training in Saigon in anticipation of a Viet Cong attack, and seeing many dead U.S. soldiers being bagged up and transferred at the Newport News pier.  However, the Veteran's service record shows no record of combat justifying a combat presumption, such as a Purple Heart medal, Combat Action Ribbon, or the Combat Action Badge, nor has he provided any other evidence to corroborate his accounts of these stressors.  Furthermore, the Veterans service treatment records contain no reports of treatment sought for injuries incurred during combat, armed conflict, or any riot-type event.  While the Veteran did receive psychological treatment while on active duty, this began in 1978, and there is no evidence of the Veteran seeking treatment for anxiety or depression as a result of any stressful event or experience.  See October 2010 rating decision.

While the record lacks credible supporting evidence that any of these claimed in-service stressors actually occurred, a claim for PTSD does not require any if there is a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, who confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  As such, the Board limited its review of the Veteran's claims file for VA treatment records and examinations to confirm the adequacy of a claimed stressor or stressors.

There are several references to VA PTSD diagnoses and treatment in the claims file.  In September 2011, the VA examiner noted that the Veteran had a long history of PTSD, was diagnosed with PTSD, and was currently being treated for PTSD.  While the VA examiner noted that the Veteran was in the war zone and saw many casualties, the VA examiner did not provide a direct connection between the Veteran's current PTSD and his Vietnam stressors.  In November 2011, the Veteran again was noted as having a long history of PTSD, was diagnosed with PTSD, and was currently being treated for PTSD.  The VA examiner noted again that the Veteran had been in a war zone and saw many casualties, but did not link the current PTSD with the Veteran's Vietnam stressors.  See May 2013 CAPRI records.

In October 2012, VA treatment records show a PTSD diagnosis and again note that the Veteran had a history of PTSD.  See May 2013 CAPRI records.  The October 2012 VA examiner noted that the Veteran said that his PTSD originated from his experience on an ammunition boat in Vietnam.  The Veteran said that he was always worried about having an accident that would lead to a huge explosion while serving in the Navy.  The Veteran also said that he witnessed another sailor die a traumatic death.  While the Veteran denied problems with hyperarousal, re-experiencing, he did admit avoidance and weekly nightmares.  In November 2012, VA treatment noted that the Veteran's PTSD symptoms interfered with the Veteran's functioning.  

Of note, in December 2012, the Veteran continued to be treated for PTSD symptoms interfering with the Veteran's function.  During this examination, the VA examiner linked the Veteran experiencing the PTSD symptom of trauma with the Veteran seeing Vietnam combat casualties.  The Veteran also displayed PTSD symptoms of avoidance of crowds, recurrence, nightmare, and arousal.  In February 2013, the VA examiner again diagnosed the Veteran with PTSD.  Furthermore, the VA examiner again linked the Veteran experiencing the PTSD symptom of trauma with the Veteran seeing Vietnam combat casualties.  The Veteran again displayed PTSD symptoms of avoidance of crowds, recurrence, nightmare, and arousal.  See May 2013 CAPRI records.  In February 2014, VA treatment notes show an assessment and diagnosis of PTSD.  In April 2014, the Veteran had a diagnosis of PTSD.  See April 2014 CAPRI records.

However, there are some negative PTSD opinions in the claims file.  In July 2010, while VA treatment records indicate that the Veteran mentioned having PTSD from his service in Vietnam - where he saw a shipmate killed - there was no PTSD diagnosis.  See May 2013 CAPRI records.  At the October  2010 Compensation and Pension examination (C&P), the VA examiner said that even though the Veteran's time in the Vietnam combat zone may have been the primary stressor, the Veteran was unable to tell the examiner of a significant primary stressor and any significant symptoms.  However, the Veteran did describe having odd nightmares and an event where he saw a friend die carrying a box of ammunition.  Nevertheless, the October 2010 VA examiner concluded that there were no effects from PTSD on the Veteran's occupational and social functioning.  As such, the VA examiner ruled out a PTSD diagnosis.  See October 2010 C&P examination.  In October 2011, the Veteran did not display the PTSD symptoms of trauma, avoidance, and compulsive behavior and was not diagnosed with PTSD.  See May 2013 CAPRI records.

In light of the foregoing, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD began during military service and continued since service.  The VA assigns more probative value to the cumulative evidence of continuous and more recent VA PTSD treatments and diagnoses than the October 2010 VA C&P examination and the generally earlier negative diagnoses of PTSD.  Specifically, in December 2012 and February 2013, the VA examiner linked the Veteran's current PTSD with the combat stressor of seeing Vietnam combat casualties, thereby fulfilling the requirements of 38 C.F.R. § 3.304(f)(3).  As such, when viewing the evidence in the light most favorable to the Veteran and after resolving any reasonable doubt in his favor, the Board finds that the Veteran currently has PTSD that had its onset in service. 

Accordingly, the Veteran's claim for PTSD is granted.

Acquired Psychiatric Disorder Claim, to Include Bipolar Disorder

The Veteran's claim of an acquired psychiatric disorder is granted for the reasons set forth more fully below.  

With respect to a current disability, the May 2017 psychologist opined within reasonable psychological certainty that the Veteran currently has bipolar disorder with psychotic features under DSM-IV.  This criteria requires the presence of at least one manic episode characterized by distinct period of abnormally and persistently elevated, expansive, or irritable mood, inflated self-esteem or grandiosity, decreased need for sleep, pressured speech or more talkative, flight of ideas, racing thoughts, distractibility, psychomotor agitation, psychotic qualifiers including auditory and visual hallucinations, delusional content, and one major depressive episode.  See May 2017 correspondence.

Here, the Veteran meets these diagnostic criteria, demonstrating intermittent manic episodes.  He suffers from irregular sleep patterns, distractibility, racing thoughts, intermittent manic/hypomanic episodes, irritable mood, agitation, predominantly depressive episodes characterized by loss of interest, fatigue, feelings of worthlessness/hopelessness, tearful episodes, and suicidal ideation/history of gesture.  The Veteran also experiences psychotic symptoms characterized by auditory and visual hallucinations that are fairly persistent although diminished with medication.  The May 2017 psychologist concluded that the Veteran's symptoms are severe.

With respect to the disability having its onset in service, the May 2017 psychologist noted that the Veteran's enlistment examination was negative for mental health issues, nor was there any indication of premorbid mental health history.  In 1978, the Veteran initially sought mental health treatment for complaints of nervousness and irritability with his peers, subordinates, and family.  At that time, the Veteran was initiated on a trial of psychotropic medication.  In 1982, the Veteran was seen by a medical provider and noted to have depression, anxiety, and nervousness.  The Veteran was then prescribed the psychotropic medication Elavil.  In 1984, the Veteran self-referred himself for a psychiatric evaluation, which noted that the Veteran had symptoms of stuffing anger as a means of coping, anxiety, suicidal ideation, and fluctuations in violence.  Since 1979, the Veteran has been prescribed mood stabilizing drugs such as lithium.

With respect to the Veteran's current disability being related to his in-service disability, a February 2003 VA C&P examination found no relationship.  Since the Veteran was prescribed subtherapeutic doses of Elavil in service, his in-service depression was not serious.  Additionally, the VA examiner concluded that the Veteran's current depression was related to the then-current problems the Veteran was having with his sons and not any service-related depression.  

However, the October 2010 VA C&P examination concluded that the Veteran had a service-connected disability.  The VA examiner diagnosed the Veteran with schizoaffective disorder, which was previously diagnosed as bipolar disorder.  The VA examiner concluded that the disorder was connected to service since the disorder stemmed from the time before the Veteran retired in 1984.  While the VA examiner did not elaborate further as to why he thought there was service connection, he did say that the Veteran  continued to have serious symptoms of serious impairment of social, occupational and school functioning as a result of his hallucinations, recent suicide attempt, and his responding to hearing voices.  

Additionally, with respect to family stressors being the cause of Veteran's current disability, the May 2017 psychologist disagreed with that assessment.  The psychologist noted that bipolar disorders like the Veteran's are more likely than not exacerbated, and certainly not caused, by family stressors.  Additionally, the psychologist noted that the Veteran received subtherapeutic Elavil doses because the drug affected the Veteran's gastrointestinal system, and not because the Veteran did not have serious depression.  Finally, prior diagnoses failed to take into account that the Veteran was on mood-stabilizing drugs such as lithium while on active duty.  The May 2017 psychologist explained that the prescription of lithium was consistent with the diagnosis of a mood disorder and bipolar condition.  

With respect to the May 1984 opinion that the Veteran's disability had resolved, the May 2017 psychologist referred to the Veteran's record to refute this contention.  The Veteran received psychological examinations, treatment, or diagnoses in October 1978, May 1982, September 1982, February 1982, March 1989, February 1999, February 2003, November 2005, August 2007, and December 2010.  The Veteran's medical treatment records from 1985 to 1990 were not available.  However, the May 2017 psychologist pointed out that the Veteran had other records documenting being prescribed Elavil during 1985 to 1990, indicating psychiatric treatment in that time period.  The May 2017 psychologist concluded that the Veteran has been psychotropically medicated since the service, was on Elavil for 17 years, has tried other medications, has undergone multiple intervening examinations identifying bipolar and depressive symptomology, and has been psychiatrically admitted several times. 

Furthermore, the May 2017 psychologist explained that it is not uncommon for an individual with a bipolar disorder to develop worsening symptoms such as hallucinations over the course of the disease.  As such, serious symptoms do not need to be necessarily present to make the initial diagnosis.  Psychotic symptoms may develop after days or weeks in what was previously a nonpsychotic individual.   Initiated in the service, the Veteran's mental health treatment has continued throughout the Veteran's lifetime.  The Veteran's symptoms have clearly escalated periodically with life stressors, resulting in deterioration and there has been no indication of resolve of the Veteran's symptoms and condition.  The May 2017 psychologist concluded that the Veteran remained symptomatic and active in treatment.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the Board finds that there is medical evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).  

Accordingly, service connection for an acquired psychiatric disorder, to include both PTSD and bipolar disorder, is warranted. 





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is granted.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


